Rodman, J.,
dissenting: My examination of our statutes dealing with public education convinces me that the opinion of the majority does not conform to legislative intent and is apt to create serious problems in our effort to provide an adequate system of public education for all our children — both urban and rural.
*294A petition asking for an election on the question of amputating “an area known as the Lakewood-Rockwood section of the Durham County-Hope Valley School District” and skin grafting this area to Durham City Administrative Unit has been approved by the city unit, notwithstanding the objections and protests made by the Durham County Administrative Unit.
In view of the obj ections and protests, it is only fair to assume that the proposed amputation will create problems for the body from which the limb is to be severed. The scope and extent of those problems are not delineated in the record, but no vivid imagination is required to visualize some which are apt to arise.
But the fact that the proposed severance will create problems is no justification for denying it if authorized by law. The undeniable fact that serious administrative problems will be created merely emphasizes the need for careful examination of the law which is claimed as authority for the operation.
It is said that the petition asking for the election “fully complied with G.S. 115-116(3); 115-118; 115-119 in that it contained the following:” Then follows an enumeration of six particulars in which the petition is said to meet the requirements of the statutes. There is missing from the enumeration the basic fact on which the petition must rest, a designation of the area. Petitions may be filed for and elections held in “any district or districts, or other school areas,” G.S. 115-116(3). (Emphasis supplied.)
“In county administrative units, for any of the purposes enumerated in G.S. 115-116, the school committee of a district, or a majority of the committees in an area including a'number of districts, or a majority of the qualified voters who have resided for the preceding twelve months in a school area less than a district . . .” may file a petition. G.S. 115-118. (Emphasis supplied.)
Thus it appears by express statutory language that elections can only be held in (1) an administrative unit, (2) a school district, (3) an area including several districts, or (4) a school area less than a district.
Unless the area in which it is proposed to hold the election can qualify under one of these four classifications, there is no authority for the proposed amputation, and the election should not be held.
It is readily apparent that the area cannot meet the descriptive test of any of the first three classes.
An administrative unit is either county or city. It is set up for convenience in administering State funds and policies. G.S. 115-4.
The term “district” as used in the State school law is “defined to mean any convenient territorial division or subdivision of a county, created for the purpose of maintaining within its boundaries one or more public schools. It may include one or more incorporated towns *295or cities, or parts thereof, or one or more townships, or parts thereof, all of which territory is included in a common boundary.” G.S. 115-7.
The Constitution vests the State Board of Education with authority to divide the State and counties into school districts, Art. IX, sections 3 and 9.
The only remaining unit in which an election can be held is “a school area.” G.S. 115-116 & 118. What is a school area? The statutes do not expressly define the term, but I think when we look at the whole school law and look for the reasoning back of the legislation we should have no difficulty in determining what areas the Legislature had in mind.
In our effort to provide better school facilities, local school units had, during the 1920s, created school obligations beyond their ability to meet. After a protracted session, the 1933 Legislature made provision for a uniform, statewide school system. It provided funds to operate all the schools on a standard fixed by it. It abolished all school districts, special tax districts, and special charter districts for administrative and tax purposes. P.L. 1933, c. 562. Each county was declared a school administrative unit. Authority was granted the State School Commission to set up city administrative units, c. 562, P.L. 1933, G.S. 115-11(11). The State School Commission was required, upon recommendations of local boards of education, to divide each county into a convenient number of school districts, G.S. 115-11(3). By definition, a school district may comprise one or more townships. A district may have only one school in it, or it may have several schools in it. The size of the districts and the number of schools in each district vary in accord with local conditions. It is a fact of which judicial notice may be taken that many districts have more than one school and in many districts there are several schools. It is necessary to make provision for the operation of each of these schools and the assignment of pupils to a particular school. Appropriately the Legislature gave to county boards of education authority to set up attendance areas, G.S. 115-35. Was it not these attendance areas which the Legislature had in mind when it authorized an election in a “school area less than a district”? As noted, there is no statutory definition of “school area,” but assuredly the word “school” when used to modify the word “area” should be given some significance. The phrase occurs too often to assume that it was accidental and without significance. See G.S. 115-116(1) (3) (5), 115-118,115-76.
If “school area” merely means an area which a group of patrons may wish to take out of the school system set up for them and into another school system, it is the only instance in the school law where a few can effectively disrupt the administration of our public school system. Will the annexation proposed and approved by Durham City Schools neces*296sitate the abandonment of a High School in Hope Valley? It must maintain an average daily attendance of at least sixty if it is to keep its high school, G.S. 115-76. Teachers are allotted on the basis of average daily attendance. What effect will the change have on the allotment of teachers? What transportation problems will arise to plague the State School Commission as well as the Durham County Board of Education? These merely illustrate some of the problems certain to arise out of the Pandora Box which I think is now being opened.
I call attention to G.S. 115-77 which permits “real property” contiguous to a city administrative unit to loe annexed to the city under these conditions: (1) the city board must approve; (2) the State Board of Education must give its approval; (3) the county board must approve; (4) there must be unanimous approval of the owners of the property and of the taxpayers of each family living on such property. Thus provision is made for annexation of an area less than a “school area.” It will be noted that when an area less than a district or “school area” is transferred, all of the boards responsible for the administration of our public school system are required to give their consent; but if the law is as the majority interprets it, a part of Hope Valley can be detached without the approval of the State Board of Education or Durham County Board of Education, leaving what had been Hope Valley and its attendant problems in the lap of the Durham County Board of Education who has protested in vain.
“School area,” as I read the law, is an area served by a particular school. When it is detached, the whole must be taken, not merely a part. An area defined by bounds, but not a “school area,” wants to hold the election. There is in my opinion no authority for it.
It may be that I see dangers where none exist, but I am impressed with the problems growing out of an effort to provide education for more than a million children under the diverse conditions which exist in North Carolina. The State expends annually for that purpose in excess of $125,000,000. Local communities make substantial supplemental appropriations. If we are to effectively maintain and operate our schools for the benefit of all children — rural as well as urban — it must be a carefully planned operation. When a plan has been developed, it cannot be changed to gratify the whim of a few.
If the decision carries, as I think, hazard to our school system, and particularly the rural school, the Legislature, soon to convene, can correct the situation.